

117 HR 2470 IH: To designate certain future interstates and high priority corridors in Kentucky, and for other purposes.
U.S. House of Representatives
2021-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2470IN THE HOUSE OF REPRESENTATIVESApril 13, 2021Mr. Guthrie (for himself, Mr. Rogers of Kentucky, and Mr. Comer) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo designate certain future interstates and high priority corridors in Kentucky, and for other purposes.1.Louie B. Nunn Cumberland Expressway(a)Designation as high priority corridorSection 1105(c) of the Intermodal Surface Transportation Efficiency Act of 1991 is amended by adding at the end the following:(92)The Louie B. Nunn Cumberland Expressway from the interchange with Interstate 65 in Barren County, Kentucky, east to the interchange with U.S. Highway 27 in Somerset, Kentucky..(b)Designation as future interstateSection 1105(e)(5)(A) of the Intermodal Surface Transportation Efficiency Act of 1991 is amended by striking and subsection (c)(91) and inserting subsection (c)(91), and subsection (c)(92).(c)Numbering of ParkwaySection 1105(e)(5)(C)(i) of the Intermodal Surface Transportation Efficiency Act of 1991 is amended by adding at the end the following: The route referred to in subsection (c)(92) is designated as Interstate Route I–365..(d)Operation of vehiclesSection 127(l)(3)(A) of title 23, United States Code, is amended—(1)in the matter preceding clause (i) by striking clauses (i) through (iv) and inserting clauses (i) through (v); and(2)by adding at the end the following:(v)The Louie B. Nunn Cumberland Expressway (to be designated as a spur of Interstate Route 65) from the interchange with Interstate 65 in Barren County, Kentucky, east to the interchange with U.S. Highway 27 in Somerset, Kentucky..